Citation Nr: 0615403	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a heart disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995 
and from February 1996 to April 1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a myocardial infarction, 
cardiomyopathy, left atrial enlargement, and bradycardia. 


FINDING OF FACT

The veteran has mild dilated non-ischemic cardiomyopathy with 
no evidence of residuals of a myocardial infarction or 
significant obstructive coronary artery disease; the 
condition first manifested more than one year after service 
and is not related to service or any aspect thereof. 


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and May 
2003, and a rating decision in February 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2003 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he experienced  a myocardial 
infarction and has myocardiopathy, left atrial enlargement, 
and bradycardia.  He seeks service connection because the 
conditions are symptoms of an undiagnosed illness under 
38 C.F.R. § 3.317 caused by medications he took in 
preparation for service in the Persian Gulf, toxic paint on 
vehicles, pesticides, and the general hazards of the desert 
environment. 

As an initial matter, service personnel and medical records 
showed no evidence that the veteran served in the Southwest 
Asia theater of operations.  The veteran stated in his July 
2003 appeal that he served in Saudi Arabia as a combat 
engineer with forces under the command of Army General 
Schwartzkopf (Operation Desert Storm in 1991).  However, 
Certificates of Discharge (DD-214) for his two periods of 
active duty showed no combat awards or Southwest Asia service 
medals.  From May 1991 to May 1995 the veteran served in the 
U.S. Marine Corps with overseas duty in Japan.  From February 
1996 to April 1999, the veteran served in the U.S. Army with 
overseas duty in Germany.  He participated in Operation Joint 
Endeavor in the Balkans from October 1996 to April 1997.  
Service medical records showed no medications or 
immunizations in preparation for deployment to Southwest 
Asia, no entries of medical treatment in that theater, and no 
examinations or notations regarding past service in that 
theater.  Therefore, service connection under 38 C.F.R. 
§ 3.317 is not warranted. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

In July 1992 while serving in Japan, the veteran sustained a 
serious knife wound to his left chest in a barracks incident.  
He developed a massive hemopneumothorax that required two 
thoracostomies.  After treatment at three hospitals and a 
lengthy period of recovery, he returned to full duty.  
Although he sought treatment occasionally during his 
remaining service for left chest pain, the diagnosis in each 
case referred to residual conditions of the knife wound with 
diagnoses of myologia, costochondritis, and musculoskeletal 
chest wall pain.  Medical records during this period also 
showed treatment for sports injuries.  The discharge physical 
examinations in February 1995 and January 1999 contain 
notations of the history of chest pain associated with the 
knife wound but no diagnoses of heart disease.

The January 1999 physical examination did contain a single 
measurement of high blood pressure.  In December 2001, a VA 
examiner noted the history of untreated high blood pressure 
from 1999 as well as the veteran's report of continued sharp, 
intermittent chest pain from the stab wound.  After 
examination and review of laboratory tests, the examiner 
stated that there was no evidence of clinical hypertension, 
myocardial infarction, or coronary artery disease. 

In July 2002, the veteran sought treatment from his private 
physician for chest pain and shortness of breath that he 
experienced recently at work.  His physician noted that the 
veteran described the pain as completely different from his 
ache on his left side from the stab wound. The physician also 
noted that the veteran denied any history of myocardial 
infarction, congestive heart failure or cardiac arrhythmia.  
An electrocardiogram showed bradycardia and left atrial 
enlargement.  In August 2002, following further tests, the 
physician diagnosed cardiomyopathy, tobacco and alcohol 
abuse, hypertension, hyperlipidemia, and obesity.  A cardiac 
catheterization showed no "significant obstructive coronary 
artery disease, but slow flow."  The physician prescribed 
medications including Coreg and baby aspirin.  He made no 
comment on any relationship between the veteran's current 
condition and the old stab wound. 

In an April 2004 new patient screening, the VA examiner noted 
that the veteran had weaned himself off Coreg and daily 
aspirin.  He had no complaint of chest pain or shortness of 
breath.  

The Board concludes that the veteran has a diagnosis of 
cardiomyopathy, but not coronary artery disease.  There is no 
evidence that the veteran experienced a myocardial 
infarction.  Cardiomyopathy, left ventricular enlargement, 
and bradycardia first manifested in July 2002, over one year 
following discharge from service.  Service medical records 
showed no notation for any heart disease and all complaints 
of chest pain both in and after service up to July 2002 were 
related to the 1992 stab wound.  The records are silent for 
any medical opinion connecting cardiomyopathy to the in-
service stab wound.  There is no medical evidence connecting 
the onset of this condition to service or any aspect thereof.  
Even if the veteran had served in the Southwest Asia theater 
of operations, he has a specifically diagnosed condition and 
38 C.F.R. § 3.317 does not apply.  Therefore, service 
connection for cardiomyopathy is not warranted. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current heart condition first manifested 
several years after service and was not caused or aggravated 
by service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart disability is denied. 


___________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


